DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  claim 12 contains the typo “polytertrafluoroethylene” in line 6, which should be “polytetrafluoroethylene”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4 and 9-11 contain the limitation “squeegee or blade like apparatus” in claim 4 line 2, claim 9 lines 1-2, claim 10 lines 1-2, and claim 11 lines 1-2. It is unclear what structure is intended by “squeegee or blade like”, or how much and what types of similarities to a squeegee or blade are required for an apparatus to be “squeegee or blade like”. For the purposes of examination, “squeegee or blade like apparatus” will be considered to mean an apparatus that shares anything in common with a squeegee or blade.

Claim 5 recites the limitation "the metal strip" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the metal strip” will be considered to mean “the metal substrate”.
Claims 6, 8, and 12 depend from claim 5 and, therefore, also contain this limitation.

Claim 7 recites the limitation "the coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the coating” will be considered to mean “the polymer layer”.

Claim 12 recites the limitation "the resin" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “the resin” will be considered to mean “a resin”.

Claim 12 recites the limitation “the resin is one of fluorocarbon, polytetrafluoroethylene, or polyester” in line 6. However, claims 1 and 5 do not contain a “resin”. Therefore, it is unclear how defining a resin as one of the listed compounds is intended to limit the claim. For the purposes of examination, “the resin is one of fluorocarbon, polytetrafluoroethylene, or polyester” will be considered to mean that the method at some point uses a resin which is one of fluorocarbon, polytetrafluoroethylene, or polyester.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlass (DE 102006005276 A1, hereafter Harlass ‘276, with machine translation) in view of Haraden et al. (U.S. Patent Application Publication 2005/0221255, hereafter Haraden ‘255).
Note: Citations to Harlass ‘276 refer to the location in the machine translation.
Claim 1: Harlass ‘276 teaches a method of forming a dental matrix for use in filling cavities in a tooth ([0001], claim 1), the method comprising:
providing a metal substrate (13) (Figs. 1 and 5, [0037]);
coating a side of the metal substrate with a polymer to form a polymer layer (11) (Figs. 1 and 5, [0015], [0037]); and
forming apertures (14) in the metal substrate by etching a reverse side of the metal substrate without breaking the polymer layer (Claim 7, Fig. 5, [0037], [0048]).

With respect to claim 1, Harlass ‘276 does not explicitly teach that the etching is photo etching.
Haraden ‘255 teaches a method of forming a dental matrix for use in filling cavities in a tooth (abstract, [0002]) comprising etching the dental matrix substrate ([0024], [0049]). Haraden ‘255 teaches that photo etching is a specially suitable and preferable method of etching the dental matrix substrate ([0049], [0055]). Both Haraden ‘255 and Harlass ‘276 teach method of forming a dental matrix for use in filling cavities in a tooth (‘276, [0001], claim 1; ‘255, abstract, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photo etching taught by Haraden ‘255 as the type of etching use in the method taught by Harlass ‘276 because photo etching is a specially suitable and preferable method of etching the dental matrix substrate, as taught by Haraden ‘255.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 2: Harlass ‘276 teaches that the method can further comprise filling the apertures with a transparent resin ([0041], [0052]).

Claim 7: With respect to claim 7, the modified teachings of Harlass ‘276 do not explicitly teach that the method comprises adding a photo-resistive film to the reverse side of the metal substrate after the polymer layer is added.
Haraden ‘255 teaches a method of forming a dental matrix for use in filling cavities in a tooth (abstract, [0002]) comprising etching the dental matrix substrate ([0024], [0049]). Haraden ‘255 teaches that photo etching can comprise applying a photo resist coating to the surface of the substrate to be etched ([0055]). Both Haraden ‘255 and Harlass ‘276 teach method of forming a dental matrix for use in filling cavities in a tooth (‘276, [0001], claim 1; ‘255, abstract, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photo etching comprising applying a photo resist coating to the surface of the substrate to be etched taught by Haraden ‘255 as the photo etching process used in the method taught by the modified teachings of Harlass ‘276 because it would have been a simple substitution that would have yielded predictable results.

With respect to claim 7, the modified teachings of Harlass ‘276 do not explicitly teach that the photo-resistive film is added after the polymer layer is added.
However, the claimed method and method taught by the modified teachings of Harlass ‘276 differ only in the relative order of the steps of adding the photo resist and adding the polymer layer, and it has been held that the selection of any order of performing process steps is obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.C.

Claim(s) 5-6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlass ‘276 in view of Haraden et al. ‘255 as applied to claim 1 above, and further in view of Anderson et al. (U.S. Patent Application Publication 2011/0070555, hereafter Anderson ‘555).
Claim 5: The modified teachings of Harlass ‘276 teach the limitations of claim 1, as discussed above.
Harlass ‘276 further teaches that the method can comprise:
providing a parent metal substrate and separating the dental matrix from the parent metal substrate ([0048], [0052]); and
applying the polymer by spraying onto a surface of the metal substrate and heating to form the polymer layer on the metal substrate ([0049], [0052]).

With respect to claim 5, Harlass ‘276 does not explicitly teach that the heating is performed in an oven.
Anderson ‘555 teaches a method of forming a dental matrix for use in filling cavities in a tooth (abstract, [0004]) comprising coating a substrate by spraying (abstract, [0034]) and heating to form a coated substrate ([0034]). Anderson ‘555 teaches that the heating can be performed in ovens ([0034]). Both Anderson ‘555 and Harlass ‘276 teach method of forming a dental matrix for use in filling cavities in a tooth (‘276, [0001], claim 1; ‘555, abstract, [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the heating in ovens as taught by Anderson ‘555 in the method taught by the modified teachings of Harlass ‘276 because it would have been a simple substitution that would have yielded predictable results.

Claim 6: Harlass ‘276 teaches that the method can comprise etching the perimeter of the dental matrix to separate the dental matrix from the parent metal substrate ([0048]), where the polymer layer is applied before the etching and etching the perimeter comprises etching the laminate of the metal substrate and polymer layer at the perimeter ([0048], [0049]). Therefore, the polymer layer is broken through in the process of etching the perimeter.

	With respect to claim 6, Harlass ‘276 does not explicitly teach that the etching comprises photo etching.
Haraden ‘255 teaches a method of forming a dental matrix for use in filling cavities in a tooth (abstract, [0002]) comprising etching the dental matrix substrate ([0024], [0049]). Haraden ‘255 teaches that photo etching is a specially suitable and preferable method of etching the dental matrix ([0049], [0055]). Both Haraden ‘255 and Harlass ‘276 teach method of forming a dental matrix for use in filling cavities in a tooth (‘276, [0001], claim 1; ‘255, abstract, [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the photo etching taught by Haraden ‘255 as the type of etching use in the method taught by Harlass ‘276 because photo etching is a specially suitable and preferable method of etching the dental matrix substrate, as taught by Haraden ‘255.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim 8: Harlass ‘276 teaches that the parent metal substrate can be a wound metal foil ([0052]), which corresponds to the claimed metal strip.

	Claim 12: Harlass ‘276 teaches that the parent metal substrate can be a metal foil wound around a reel ([0052]), which corresponds to the claimed metal strip provided in a coil, and the method can comprise unwinding the metal foil from the reel for the polymer layer to be applied ([0052]), where the polymer layer can have a thickness of 20 µm to 200 µm ([0051]), where a polyester resin can be used in the method ([0015]), where the metal substrate can be a foil ([0052]), and wherein the metal substrate can have a thickness of 50 µm to 100 µm ([0051]).
	With respect to claim 12, the modified teachings of Harlass ‘276 do not explicitly teach that the polymer has a thickness of 25 microns or less. However, the claimed polymer thickness of 25 microns or less is obvious over the polymer thickness of 20 µm to 200 µm taught by Harlass ‘276 because they overlap. See MPEP 2144.05.
With respect to claim 12, the modified teachings of Harlass ‘276 do not explicitly teach that the metal substrate has a thickness of 20 to 50 microns. However, the claimed metal substrate thickness of 20 to 50 microns is obvious over the metal substrate thickness of 50 µm to 100 µm taught by Harlass ‘276 because they overlap. See MPEP 2144.05.

With respect to claim 12, the modified teachings of Harlass ‘276 do not explicitly teach that the polymer is a fluorocarbon or polytetrafluoroethylene.
Anderson ‘555 teaches a method of forming a dental matrix for use in filling cavities in a tooth (abstract, [0004]) comprising coating a substrate with a polymer layer (abstract). Anderson ‘555 teaches that a polymer comprising polytetrafluoroethylene provides a coating which can be used without flaking, degradation, or de-lamination and is resistant to adhesion of the bonding and restorative materials used in tooth restoration ([0033]). Both Anderson ‘555 and Harlass ‘276 teach method of forming a dental matrix for use in filling cavities in a tooth (‘276, [0001], claim 1; ‘555, abstract, [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polymer comprising polytetrafluoroethylene taught by Anderson ‘555 as the polymer material used in the method taught by the modified teachings of Harlass ‘276 because it provides a coating which can be used without flaking, degradation, or de-lamination and is resistant to adhesion of the bonding and restorative materials used in tooth restoration, as taught by Anderson ‘555.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harlass ‘276 in view of Haraden et al. ‘255 as applied to claim 2 above, and further in view of Hill et al. (U.S. Patent Application Publication 2002/0128362, hereafter Hill ‘362).
Claim 9: The modified teachings of Harlass ‘276 teach the limitations of claim 2, as discussed above. Harlass ‘276 further teaches that applying the resin can be applied using a roller which spreads the resin into the apertures ([0052]).

	With respect to claim 9, the modified teachings of Harlass ‘276 do not explicitly teach that the applying the resin comprises using a squeegee or blade like apparatus.
Hill ‘362 teaches a coating method for dental materials (abstract) comprising using a roller to apply a coating material. Hill ‘362 teaches that using a doctor blade with the rollers allows for a very accurate amount of coating to be uniformly applied ([0052]). Both Hill ‘362 and Harlass ‘276 teach coating methods for dental materials (‘276, [0001], claim 1; ‘362, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the doctor blade taught by Hill ‘362 to the rollers used to apply the resin in the method taught by the modified teachings of Harlass ‘276 because it allows for a very accurate amount of coating to be uniformly applied, as taught by Hill ‘362.

Claim 10: The modified teachings of Harlass ‘276 teach that applying the resin uses a doctor blade, as discussed above. Harlass ‘276 further teaches that applying the resin comprises leaving a layer of resin on the reverse side of the dental matrix (Figs. 5-7, [0052]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a method of forming a dental matrix for use in repairing and restoring cavities in a tooth with light-cured composites comprising applying the resin to the metal substrate by an apparatus that simultaneously fills the micro apertures and removes substantially all resin from the reverse side of the dental matrix as to the context of claim 3.
The prior art fails to teach or render obvious a method of forming a dental matrix for use in repairing and restoring cavities in a tooth with light-cured composites comprising applying the resin to the metal substrate using a squeegee or blade like apparatus for spreading the resin into the apertures and to substantially remove all resin from the reverse side of the dental matrix as to the context of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713